Case 1:19-md-02915-AJT-JFA Document 1376 Filed 05/25/21 Page 1 of 2 PageID# 21196




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division


   IN RE: CAPITAL ONE CONSUMER                          )
   DATA SECURITY BREACH LITIGATION                      )       MDL No. 1:19md2915(AJT/JFA)
                                                        )

                                                ORDER


          On May 14,2021, plaintiffs filed a motion to compel production ofa section of a

   supervisory letter from the Office ofthe Comptroller ofthe Currency("OCC")for good cause

   (Docket no. 1314), a memorandum in support, and a notice of hearing for Tuesday, May 25,

   2021 at 10:00 a.m. On the same day,the Capital One defendants filed a motion to enforce

   protective order and to strike(Docket no. 1316), a memorandum in support,and a notice of

   hearing for Tuesday, May 25,2021 at 10:00 a.m. On May 19,2021,the OCC and the Capital

   One defendants filed oppositions to plaintiffs' motion to compel,and plaintiffs filed an

   opposition to the Capital One defendants' motion enforce protective order and to strike. The

   next day, plaintiffs filed a reply to the OCC's and the Capital One defendants' oppositions, and

   the Capital One defendants filed a reply to plaintiffs' opposition.

          Having reviewed the motions, memoranda in support, oppositions, and replies, and

   considered the arguments ofcounsel, and for the reasons stated during the hearing on May 25,

   2021, it is hereby

          ORDERED that plaintiffs' motion to compel is granted, and the Capital One defendants'

   motion to enforce protective order and to strike is denied as moot given the ruling on plaintiffs'

   motion.
Case 1:19-md-02915-AJT-JFA Document 1376 Filed 05/25/21 Page 2 of 2 PageID# 21197
